Citation Nr: 1456585	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-33 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for service-connected post-operative residuals, excisions of neuromas, bilateral, with tender scar of the left foot and bilateral hammertoe deformities, toes 2 through 5, hereafter referred to as a bilateral foot disability.

2.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1960 to January 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was afforded a Travel Board hearing in November 2011.  A transcript is of record. 

An April 2012 Board decision denied entitlement to an increased rating for the bilateral foot disability, and a separate 10 percent rating was also granted for a painful scar of the third metatarsal, left foot.  In that decision the Board also referred the issue of TDIU to the RO for appropriate action.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In an October 2012 Order, the Court granted an amended joint motion for remand, vacating the Board's April 2012 denial of an increased rating for the bilateral foot disability and remanding for additional proceedings.  The joint motion also indicated that the Board erred in referring rather than remanding a TDIU issue.

In September 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral foot disability has been shown to be productive of severe disability with pain, hammertoes, neuromas, corns, calluses, and decreased longitudinal arches, requiring treatment to include debridement, custom orthotics, and shoe inserts without evidence of loss of use of either foot.

2.  The Veteran's service-connected bilateral foot disability has resulted in severe disability in each foot.

3.  Throughout the course of this appeal, the Veteran had a painful scar under the third metatarsal of the left foot, also described as a very tender plantar keratosis of the left foot.

4.  The Veteran's service-connected bilateral foot disability precludes her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the service-connected right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2014).

2.  The criteria for a 30 percent rating for the service-connected left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2014).
3.  The criteria for a separate 10 percent rating for a painful scar of the third metatarsal of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes 7800-7805 (2008).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2014). For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In May 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id. 

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, she bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The Board notes that, in the present case, initial notice was issued prior to the February 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been associated with the claims folder.  She also has been afforded VA medical examinations on several occasions, most recently in November 2013.  The Veteran was afforded the opportunity to testify before the Board in November 2011.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. 

The Board finds that the September 2013 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, the Veteran underwent a new VA examination to ascertain the current nature and severity of her bilateral foot disability and to determine the impact such has on her employment and daily living activities.  Second, the RO obtained additional records for treatment since August 2006.  The Board is satisfied that the ordered development has been performed, and is prepared to proceed with its de novo consideration of the matter on appeal.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted. 

Analysis 

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002). When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7. 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, disturbance of locomotion, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2014). 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 

Disabilities of the feet are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2011).  Specifically, these ratings encompass flatfoot, acquired (5276); weak foot, bilateral (5277); claw foot (pes cavus), acquired (5278); metatarsalgia, anterior (Morton's disease), unilateral or bilateral (5279); hallux valgus (unilateral) (5280); hallux rigidus, unilateral, severe (5281); hammer toe (5282); tarsal, or metatarsal bones, malunion of, or nonunion of (5283); and, foot injuries, other (5284).  

In light of the evidence, the Board has noted that while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708 -01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805. 

Under either the former or amended VA Rating Schedule, scars, on other than the head, face, or neck, that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under former DC 7803 (there is no DC 7803 in the amended regulation) superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Under both the former and the amended Diagnostic Code 7805 other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  Notes differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804. 

Under prior DC 7804, scars that were superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (2). 

Under amended DC 7804, a 10 percent evaluation may be assigned where there are one or two scars that are unstable or painful; a 20 percent rating may be assigned where there are three or four scars that are unstable or painful; and a 30 percent rating may be assigned where there are five or more scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).

As background, the Veteran developed calluses and neuromas of the feet while in service, which she had surgically removed.  She had multiple surgeries during and following service.  She reported pain on walking for which she wore custom pads in her shoes.  The Veteran had scars on both feet which were described as painful or tender, with the scars on the dorsum between the third and fourth toes bilaterally, 1-1.5 inches, and a 1-1.5 inch scar on the plantar surface of the left foot.  The Veteran indicated that standing, walking and wearing shoes exacerbated her pain. 

In April 2006 the Veteran contended that she was entitled to a rating in excess of 30 percent for her service-connected bilateral foot disabilities.  During the course of her appeal, in October 2008 she was awarded a 50 percent rating to the date of claim. 

Throughout the course of this appeal she has reported that her feet are painful, describing such pain as an 8 on a scale to 10.  She has explained that standing on her feet aggravates her pain, and that she wears shoe inserts made by prosthetic services to alleviate it. 

VA treatment records from 2005 forward show that the Veteran was seen by podiatry reporting such symptoms as painful corns, calluses and scars of the feet.  Treatment included debridement of the hyperkeratosis, and dispensing insoles or custom orthotics for her shoes.  Assessment included painful porokeratosis, which were mechanically debrided.  In December 2006 her feet were scanned for new custom orthotics, and a Silopad gel strap was issued for use with her current orthotics to reduce pressure and pain to the left, sub-fourth metatarsal head until new orthotics could arrive.  A February 2007 note indicated that there was a decreased longitudinal medial arch bilaterally. 

The Veteran was afforded a VA examination of her feet in August 2006.  Although the claims folder was not reviewed, the Veteran's reported medical history indicated that she contended she was entitled to an increased rating for her service-connected disability for post-operative residuals of neuromas bilaterally with tender scar on the left foot, and hammertoe deformities.  The Veteran indicated that she had multiple surgeries for neuromas in both feet, and reported persistent pain bilaterally, although greater in the left foot, and with hammertoe deformities of the left foot having developed on the second through fifth toes.  She described painful keratoses under metatarsal heads three and four, which were managed by shaving approximately every six months.  The Veteran reported that her pain improved when she was off of her feet, but that with standing or walking she developed progressive pain both on the surfaces of the feet and into the toes.  She had begun to develop keratoses at the flexion contracture of the proximal interphalangeal (PIP) joint, and between the toes.  The Veteran did not use pain medications.  She reported being able to walk only three blocks before she had to rest due to her pain.   The Veteran reported difficulty selecting shoe wear that would not exacerbate her pain, and allowed for use of her shoe inserts.  She reported that she did not use crutches, braces, or a cane.  She indicated that she was not formally in the workforce; however, she cared for her grandchildren.

On physical examination of the right foot, the Veteran's longitudinal arch was normal. There was evidence of prior surgery in the form of barely visible scars in the inner digital spaces between toes 2 and 3, 3 and 4, and, 4 and 5.  There was no specific plantar keratosis, or any evidence of hammertoe formation on the right foot. There was tenderness to palpation underneath the metatarsal heads, but no specific evidence of abnormal weight bearing.  The foot functioned normally for standing and walking. 

Physical examination of the left foot showed inflexible hammertoe deformities of toes 2 through 5, and the great toe was not affected.  The Veteran had previous surgery in the interdigital spaces between toes 2 and 3, 3 and 4, and 4 and 5.  The great toe had normal dorsiflexion to 45 degrees and plantar flexion to 40 degrees.  The hammertoe deformities of the minor toes were not reducible, and the Veteran had definite hyperkeratosis lesions over the distal interphalangeal (DIP) joints, toes 2, 3, and 4.  The Veteran had a fairly large plantar keratosis, which involved the metatarsal heads of the third and fourth digits, was very tender to palpation, and definitely tender for standing or walking.  The Veteran had no other excess callus formation or evidence of abnormal weight bearing.  At the metatarsophalangeal joints, the joint motion was 45 degrees of extension, flexion to 0 degrees, active and passive.  At the PIP joint, the joint was flexibly fixed at 90 degrees of flexion with no extension possible, and the DIP joint was fixed at 45 degrees of extension.  The hammertoe deformities were inflexible and neither actively nor passively correctable. Repeated flexion, extension, and repetitive use would not result in specific change in joint excursion, and there would be no specific additional functional impairment due to instability, weakness, lack of endurance or incoordination according to the examiner.  Pain flare would be expected to have similar results.  There were no specific vascular changes.  The Veteran had normal posture on standing, supination, pronation, rising on toes, and heels.  The toe standing was limited due to pain.  The Veteran had a mildly antalgic gait on the left, but otherwise no specific functional limitations on standing and walking, other than limited duration due to pain.  Diagnoses were of residual effects, neuroma excision of both feet, with a tender scar of the left foot and hammertoe deformities of toes 2 through 5 on the left foot, secondary to prior surgery for neuroma and long-term consequences of the peri-articular surgery including contractions of the peri-articular soft tissue and subsequent hammertoe formation. 

In June 2006 the Veteran wrote indicating that she experienced problems with the bottom of her left foot, from which the pain had caused four toes of her left foot to become deformed.  She indicated that the deformity of her toes caused calluses, corns and blisters to form on her toes, regardless of her shoe wear.  She reported that due to her toe deformities she wore soft, thick slippers at home, and a shoe recommended by podiatry when outside of her home.  She reported that the pain of her toes kept her awake at night, and that there were instances when her toes locked in a bent position so that she could not move them.  She reported experiencing phantom neuroma pain, in addition to having an active neuroma between the third and fourth toes of her right foot.  She indicated that the toes of her left foot were a quarter to a half inch shorter than those of her right foot.  She reported that she had a recent right foot injury which caused pain and swelling that was so severe that she was unable to walk without the use of crutches.  She described her experience as akin to walking with a flat river rock taped to the bottom of each foot.

Private podiatry records from D. Francis, D.P.M., since 2005 indicate that the Veteran was treated for symptoms such as a painful callus and corn of her left foot, at times with skin discoloration overlying the callus site, and hammertoe.  Tenderness was noted at the callus site, and she had painful plantar keratomas. Treatment included palliation, reduction of the plantar keratoma, trimming of the calluses, and use of accommodative pads, to include doughnut pads as well as her VA-issued orthotic shoes.  Pedal sensation was intact to touch bilaterally. 

In an October 2008 letter, with later corrections, Dr. Francis indicated that the Veteran was treated for primary reports of pain under the third metatarsal head of the left foot with weight bearing.  In addition, she was treated for her callous and corn on the fourth toe of the left foot.  He indicated that he treated the Veteran nearly monthly since her initial visit in 2005.  He reviewed the history of the Veteran's treatment including surgery for removal of a Morton's neuroma in the third interspace of the left foot, with a later neuroma surgery with incision placed over the third metatarsal bone.  The Veteran's symptoms of pain on the bottom of her foot in the area of the incision had not resolved, so that she had problems with the scar and weight bearing, requiring continual debridement.  Dr. Francis indicated that he treated the Veteran with debridement, padding, and wrapping materials; however, she was not improving with this conservative care.  The Veteran, in spite of recommendations, was afraid to undergo an additional surgery due to her past experiences.  The Veteran had reported to Dr. Francis that she could no longer work in a professional occupation or wear fashionable shoes, or complete daily functions due to her painful feet.  The Veteran was unable to stand, walk, wear shoes comfortably with normal strength, speed, coordination, or endurance, and her functional loss was mainly due to the painful scar under the third metatarsal head of the left foot.  Her contracted toes and hammertoes developed and worsened due to her compensation for the painful metatarsal bones.  According to Dr. Francis, an obvious sign of the painful scar was the recurrent intractable plantar keratoma within the scar tissue needing frequent debridement and orthopedic padding. Fatigue and weakness had developed over the years of splinting for the condition and affected the Veteran's musculoskeletal system.  There was atrophy of the skin beneath the scar leaving the Veteran with no cushion to protect the underlying bone. X-rays showed osteoporosis generally, and there was evidence of a shorter third metatarsal, which generally indicated plantar flexion of the third metatarsal, and was the major reason for the painful stress on the skin and scar, caused hammertoes and joint misalignment and subsequently the corns.  The toes in this chronic condition were becoming deformed and ankylosed. 

Dr. Francis examined the Veteran and found that there was a linear scar beneath the third metatarsal head of the left foot which was hypertrophic, thick with callous, and had deep corns within the callous.  There were corns on the fourth toe of the left foot.  The Veteran's toenails were hypertrophic and mildly gryphotic. There was a dorsal scar above the above the third interface of the left foot which was white, normal with no hypertrophic scar or callous.  There was a palpable clicking noted between the third and fourth metatarsal heads of the right foot, and fourth and fifth metatarsal heads of the right foot, indicating palpable neuromas.  There were no palpable neuromas of the left foot.  There was evidence of contracting toe deformities, hammertoes on digits 2 through 5 bilaterally, with the left side worse than the right, and the hammertoes of the left foot evidenced early ankylosis. Impression was of a history of neuromas with surgical removal, especially of a misplaced plantar incision, resulting in a chronic painful scar, which developed a thick callous and caused digital contracture and general problems.  Diagnosis was of a painful scar with keratoma development, hammertoes, neuromas, and plantar flexed third metatarsals.  Treatment included debridement of the hyperkeratosis, monthly; orthopedic padding for life; debridement of corn and padding; and, treatment of hammertoes. 

The Veteran's daughter wrote regarding her mother's bilateral foot problems.  She described her mother as limping, experiencing difficulty wearing shoes (opting to wear slippers and spongy thongs), with a deformed foot such that her toes bent and curled under.  She reported that her mother often indicated she was experiencing pain of her feet, described as a burning sensation on the bottom of her feet that also woke her from sleep.  She also indicated that her mother required monthly trimmings, and frequent inserts for her shoes.  In another letter, the Veteran's daughter indicated that by the end of the day her could barely walk from foot pain. 

In December 2007 the Veteran wrote that what had been referred to as a tender scar was indeed a severe callous which required continuous debridement, and provided dictionary definitions for such terms.  She indicated that she had to turn her left foot outward for balance when she walked, and that her callus problem caused her to walk flat-footed because her gait broke at the site of the calluses.  She also indicated that her toes represented a problem of raised bones.  In November 2008 the Veteran reiterated her problems with foot pain, her toes retracting, and her difficulty finding suitable shoes.  The Veteran indicated that she used certain oils, lotions or creams in an attempt to keep the skin on her feet soft.  As recently as November 2011 the Veteran indicated that she was experiencing difficulty finding suitable shoes to wear with the shoe inserts and padding that she used for her feet. 

At her November 2011 Travel Board hearing, the Veteran and her daughter indicated that the Veteran had sought both VA and private treatment for her podiatry problems, and that she had to wear custom orthotics.
In conjunction with the October 2012 joint motion for remand, the Board remanded this matter for further development in September 2013, to include a VA examination.  The Veteran was afforded the requested VA examination in November 2013.  The examiner noted review of the claims file.  The Veteran reported that she cannot walk without pain and that it interrupted her life.  She further stated that she could not find shoes that fit well and was left to using a moccasin-type show.  She stated that she used an insole that was better but not the best and continued to be impacted by her foot pain.  She claimed she was not improving and rather worsening.  The Veteran indicated that she used multiple band aids on her toes to help protect them from rubbing and causing pain.  She described her pain as constant, burning, and sharp.  Upon examination, the Veteran had intense pain with light touch of both feet.  Her pain extended from the rear foot to the toes.  There was pain with palpitation and compression of the metatarsal heads of both feet.  Her gait was antalgic and slow with use of a cane.  She winced when she walked.  She used the cane for balance and it was noted that she could not walk without use of the cane.  Her balance was poor and strength was a three out of five in both feet.  The examiner determined that pain could limit the Veteran's functional ability during flare-ups and limit her range of motion at the extreme ends of the range of motion testing, but the examiner was unable to speculate precisely how much limitation of range of motion she would experience during a flare-up.  The Veteran was diagnosed with bilateral hammer toes, residuals of Morton's neuroma, and metatarsalgia.  There was no hallux valgus, hallux ridgus, malunion or nonunion of the tarsal or metatarsal bones, acquired claw foot, bilateral weak foot, or any other foot injuries.  Scars were observed on both feet, to include a painful scar on the left.  The examiner found that the Veteran's bilateral foot disability did not cause functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's bilateral foot manifestations were best described as severe, based on clinical appearance of the feet, examination, and interview of the Veteran.  The examiner further opined that the Veteran's bilateral foot disability impacted her ability to work.  Specifically, she noted that the Veteran's intensity of pain, inability to walk without pain, pain with touch and inability to use appropriate shoe gear were evidence of unemployability. 

The Veteran claims entitlement to a higher evaluation for her bilateral foot disability.  The Board has considered the Veteran and her daughter's lay statements that the Veteran's bilateral foot disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, and the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral foot disability has been provided by the medical personnel who have examined or treated her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

The Veteran's bilateral foot disability is currently rated 50 percent disabling under Diagnostic Codes 5278.  Under Diagnostic Code 5278, a 50 percent rating is the highest schedular rating available and is assigned where there are bilateral symptoms, identified as acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a (2014).  The rating schedule does not provide for a rating in excess of 50 percent for bilateral acquired pes cavus under DC 5278.  Therefore, an increased evaluation is not warranted for the feet under Diagnostic Code 5278.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. § 4.71a (2014).  In this case, however, the Veteran is already in receipt of a bilateral foot rating that exceeds 10 percent; and, thus, Diagnostic Code 5279 may not serve as the basis for a still-higher evaluation.  

The Board has also considered whether a higher rating would be available or warranted under any other potentially applicable DC.  Notably, a rating greater than the Veteran's currently assigned 50 percent is not available under DCs 5276, 5277, 5280, or 5281.  Specifically, there is no diagnosis or evidence of bilateral flat foot, bilateral weak foot, hallux valgus, or hallux ridgus.  Although the Veteran's bilateral foot disability is manifested by hammer toes, DC 5282 (hammer toe) is specifically contemplated under DC 5278 and would therefore constitute pyramiding, which is prohibited under VA law.  See 38 C.F.R. § 4.14.  Although a combined rating greater than 50 percent would be potentially available under DC 5283, DC 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  

In the October 2012 Joint Motion, the Board was instructed to consider whether separate ratings may be awarded for each foot pursuant to Diagnostic Code 5284 to render a higher overall rating for the Veteran's bilateral foot disability.

Diagnostic Code 5284 provides for a 40 percent rating if there is evidence of actual loss of use of the foot.  38 C.F.R. § 4.63 indicates that loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the knee with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 4.63 and 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In the present case, the medical evidence shows that the Veteran has effective function remaining in the feet.  Although the November 2013 VA examiner opined that the Veteran's bilateral foot manifestations were best described as severe, she found that the Veteran's bilateral foot disability did not cause functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

There is no medical opinion of record that the Veteran's disability would be equally well served by an amputation as to either leg.  Rather the evidence shows that he retains some function of her feet including balance and propulsion.  The functional impairment in the feet is severe, but is not analogous to loss of use of either foot.  Thus, separate 40 percent ratings are not warranted under Diagnostic Code 5284. 

The Board, however, observes that DC 5284 provides for 30 percent evaluations for severe foot disability.  In this case, the treatment records and in particular, the November 2013 VA examination, show that the Veteran's bilateral foot disability has resulted in severe impairment manifested, in part, by intense pain that has been constant, burning, and sharp.  As such, a 30 percent rating is warranted for each foot.  As noted in the joint motion, these separate ratings are warranted instead of the current 50 percent for bilateral disability.  Two 30 percent ratings are a combined 51 percent.  

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran certainly experiences pain, weakness, fatigue, instability and other difficulties with movement of her feet; however, any functional impairment in the feet has already been considered by the 30 percent ratings under DC 5284.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The evidence does not establish functional loss not contemplated by the rating assigned by this decision for the Veteran's bilateral foot disability.

Additionally, the Board has also considered whether to issue staged ratings, and finds that under the circumstances, staged ratings are not appropriate.

The Board, however, notes that the Veteran has consistently indicated that her scar of the left foot is painful and on examination a left foot scar under the third metatarsal of the left foot, on the plantar surface, also described as plantar keratosis has been described as tender on palpation, such that the Veteran should be awarded a separate 10 percent rating.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. 
Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the service-connected bilateral foot disability are addressed and contemplated by the established provisions of the rating schedule, and the assigned rating reasonably serves to compensate the Veteran for her service-connected disability involving the feet in context of the established rating criteria. 

To the extent that the rating criteria reasonably describe the service-connected disability at the level of the foot, in the absence of a showing of loss of use of either foot, an unusual or exceptional disability is not shown to be presented in this case.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, a referral for extraschedular consideration is not warranted.

TDIU

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60% or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40% or more, and sufficient additional disability to bring the combined rating to 70% or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).

In addition to her service-connected bilateral foot disability, the Veteran also has a service-connected painful left foot scar of the third metatarsal, which is evaluated as 10 percent disabling; residuals of a tonsillectomy, which are evaluated as noncompensably disabling; and residuals of an appendectomy, which are evaluated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2014).  Thus, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a) (Disabilities of one or both lower extremities are considered one disability).

The remaining question is whether the Veteran's service-connected bilateral foot disability, or her other service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

In particular, an October 2008 private treatment record by podiatrist, Dr. David Francis, indicated that "due to foot disability, [the Veteran] cannot work in her usual occupation.  She cannot work on her feet."

Additionally, pursuant to the Board's September 2013 remand directives, a VA examiner was asked to state what impact, if any, the Veteran's bilateral foot disability has on her employment.  At the November 2013 VA examination, the Veteran reported that she cannot work because of her feet pain and was miserable at home as well; and felt housebound.  The VA examiner noted that based on the in-person interview and examination with and of the Veteran, her intensity of pain, inability to walk without pain, pain with touch and inability to use appropriate shoe gear were evidence of unemployability. 

In light of this evidence, the Board finds that there is evidence in the record that the Veteran's service-connected bilateral foot disability has significantly interfered with her ability to maintain or obtain substantially gainful employment. 

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.













	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent rating for the service-connected right foot disability is granted.

A 30 percent rating for the service-connected left foot disability is granted.

Entitlement to an evaluation of 10 percent for a scar of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


